By Court,
Thomas, J.
This cause is brought by writ of error from the district court of the second judicial district for the county of Albany to reverse a decision sustaining the defendant’s demurrer to the plaintiff’s petition herein.
The petition in the district court alleges that the plaintiff was on and before January 1, A. D. 1870, and for some time thereafter, sheriff of Albany county, Wyoming territory, and the keeper of the common jail of the same; that as such keeper the county became indebted to him in the sum of one thousand sis hundred and eighty dollars and forty-four cents for the care and maintenance of prisoners confined in said county jail, and that an itemized account duly verified was presented to the then board of county commissioners, and the said board refused to allow the same. To that petition the defendant interposed a demurrer upon the following grounds:
1. That the court had no jurisdiction over the subject-matter of the action, because the plaintiff did not appeal from the decision of the board of county commissioners.
*2392. That the court had no jurisdiction over the persons of the defendants, because suit was brought in the district court on petition and summons, instead of the appeal from the decision of the board. The. demurrer was sustained. The only question in this case arises from the provisions of the laws of the territory of Wyoming (Laws of 1869, 150-151), which are to the effect that when the claim of any person against a county shall be disallowed by the county commissioners, such person may appeal from the decision of said board by causing a written notice of such appeal to be served on the clerk and chairman of the board within ten days after the rendering of such decision, upon the appellant filing a bond, etc., etc.
It is urged upon the part of the plaintiff in error that this law is invalid, for the reason that if its effect is what it is claimed to be by the defendants in error, it would deprive a party of the constitutional right of a jury trial. It is, however, unnecessary to pass upon that question, as it apparent that the statute referred to only provides a remedy for those whose claims have been disallowed by a board of county commissioners, which may be a more expeditious and less expensive method of procedure than the ordinary mode of procedure, but in no wise prevents a claimant from pursuing the usual course for collecting claims, if he shall deem the same to be best.
The decision of the district court is reversed, and the case remanded for further proceedings.